Case 1:19-cv-11765-RA Document i2 Filed 03/03/20 Page 1 of 2

Cc S f; th Seyfarth Shaw LLP
=D ey ar 620 Eighth Avenue
New York, New York 10018

T (212) 218-8500
F (212) 218-5526

 

 

     
 
 

 

ar oeTbhaA a CAL jegan@seyfarth.com
ELEC TRENTCAN T (212) 218-5294
DOC #::

DATE FILED: Z www. seyfarth.com

 

 

March 3, 2020

 

VIA ECF

Hon. Ronnie Abrams

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square, Courtroom 1506

New York, NY 10007

Re: Mendez v. The Men’s Wearhouse, Inc., Civil Action No.: 1:19-cv-11765-RA
Dear Judge Abrams:

This firm represents Defendant The Men’s Wearhouse, Inc. (“Defendant”) in the
above-referenced action. We write, with Plaintiff's consent, to respectfully request an
extension of the deadline to respond to the Complaint, up to and including April 13, 2020.

By way of background, Plaintiff filed the Complaint on December 23, 2019. (ECF
No. 1.) On February 7, 2020, Defendant filed its first request for an extension of the
responsive pleading deadline, which the court granted. (ECF No. 9.) Pursuant to the
Court's Order, Defendant's current deadline to respond to the Complaint is March 12,
2020, (/d.)

Defendant respectfully requests that this deadline be extended by an additional
thirty (30) days, up to and including April 13, 2020. This is the second request for an
extension of this deadline which, if granted, will not affect any other scheduled dates. It
is not intended to cause undue delay, but instead to provide additional time for Defendant
to investigate the allegations in the Complaint and evaluate and prepare its response.
The undersigned has communicated with counsel for Plaintiff, and Plaintiff consents to
this request.

We thank the Court for its time and attention to this matter, and for its consideration
of this application.

APPLICATION GRANTED
O ORDERED

Z

RONNIE ABRAMS, U.S.D.J.
Leu

 

 
